
	
		III
		Calendar No. 12
		110th CONGRESS
		1st Session
		S. CON. RES. 2
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2007
			Mr. Biden (for himself,
			 Mr. Hagel, Mr.
			 Levin, Ms. Snowe,
			 Mr. Cardin, Ms.
			 Mikulski, Mrs. Clinton,
			 Mr. Reed, Ms.
			 Stabenow, Mrs. Murray,
			 Mr. Rockefeller,
			 Mr. Lautenberg, Mr. Wyden, Mr.
			 Durbin, Mr. Salazar, and
			 Mr. Nelson of Florida) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			January 24, 2007
			Reported by Mr. Biden,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		CONCURRENT RESOLUTION
		Expressing the bipartisan resolution on
		  Iraq. 
	
	
		Whereas the United States strategy and presence on the
			 ground in Iraq can only be sustained with the support of the American people
			 and bipartisan support from Congress;
		Whereas maximizing chances of success in Iraq should be
			 our goal, and the best chance of success requires a change in current
			 strategy;
		Whereas the situation in Iraq is damaging the standing,
			 influence, and interests of the United States in Iraq, the Middle East, and
			 around the world;
		Whereas more than 137,000 United States military personnel
			 are bravely and honorably serving in Iraq and deserve the support of all
			 Americans;
		Whereas more than 3,000 United States military personnel
			 have already lost their lives in Iraq, and more than 22,500 have been wounded
			 in Iraq;
		Whereas on January 10, 2007, President George W. Bush
			 announced his plan to deepen the United States military involvement in Iraq by
			 deploying approximately 21,000 additional United States combat forces to
			 Iraq;
		Whereas Iraq is witnessing widening sectarian and
			 intra-sectarian violence;
		Whereas Iraqis must reach a political settlement if there
			 is going to be a reconciliation in Iraq, and the failure of the Iraqis to
			 achieve such a settlement has led to the increase in violence in Iraq;
		Whereas Iraq Prime Minister Nouri al-Maliki stated on
			 November 27, 2006, that [t]he crisis is political, and the ones who can
			 stop the cycle of aggravation and bloodletting of innocents are the
			 politicians.;
		Whereas an open-ended commitment of United States forces
			 in Iraq is unsustainable and a deterrent to the Iraqis making the political
			 compromises and providing the personnel and resources that are needed for
			 violence to end and for stability and security to be achieved in Iraq;
		Whereas the responsibility for internal security and
			 halting sectarian violence in Iraq must rest primarily with the Government of
			 Iraq and Iraqi security forces;
		Whereas there have been repeated promises by the
			 Government of Iraq to assume a greater share of security responsibilities,
			 disband militias, consider amendments to the Iraq constitution, enact laws to
			 reconcile sectarian differences, and improve the quality of life for the Iraqi
			 people, but those promises have not been kept;
		Whereas a successful strategy in Iraq is dependent upon
			 the Iraqi leaders fulfilling their promises;
		Whereas the commander of the United States Central
			 Command, General John Abizaid, testified to Congress on November 15, 2006, that
			 [i]t's easy for the Iraqis to rely upon us to do this work. I believe
			 that more American forces prevent the Iraqis from taking more responsibility
			 for their own future;
		Whereas the Iraq Study Group suggested a comprehensive
			 strategy to enable the United States to begin to move its combat forces
			 out of Iraq responsibly based on new and enhanced diplomatic and
			 political efforts in Iraq and the region;
		Whereas the United States Army and Marine Corps, including
			 their Reserves and the Army National Guard, their personnel, and their
			 families, are under enormous strain from multiple, extended deployments to Iraq
			 and Afghanistan;
		Whereas the majority of nondeployed Army and Marine Corps
			 units are no longer combat ready due to a lack of equipment and insufficient
			 time to train; and
		Whereas the United States strategy in Iraq must not
			 compromise the ability of the United States to address other vital national
			 security priorities, in particular global terror networks, proliferation of
			 weapons of mass destruction, regional stability in the Middle East, the nuclear
			 program of Iran, the nuclear weapons of North Korea, and stability and security
			 in Afghanistan: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)it is not in the
			 national interest of the United States to deepen its military involvement in
			 Iraq, particularly by escalatingincreasing the United States
			 military force presence in Iraq;
			(2)the primary
			 objective of United States strategy in Iraq should be to have the Iraqi
			 political leaders make the political compromises necessary to end the violence
			 in Iraq;
			(3)greater concerted
			 regional, and international support would assist the Iraqis in achieving a
			 political solution and national reconciliation;
			(4)main elements of
			 the mission of United States forces in Iraq should transition to helping ensure
			 the territorial integrity of Iraq, conduct counterterrorism activities, reduce
			 regional interference in the internal affairs of Iraq, and accelerate training
			 of Iraqi troops;
			(5)the United States
			 should transfer, under an appropriately expedited timeline, responsibility for
			 internal security and halting sectarian violence in Iraq to the Government of
			 Iraq and Iraqi security forces; and
			(6)the United States
			 should engage nations in the Middle East to develop a regional,
			 internationally-sponsored peace and reconciliation process for Iraq.
			
	
		January 24, 2007
		Reported with an amendment
	
